Title: To Benjamin Franklin from [the Comte de Lauraguais?], [before 21 December? 1776]
From: Lauraguais, Louis-Léon-Félicité de Brancas, comte de
To: Franklin, Benjamin


Sir
[Before December 21?, 1776]
  I congratulate your arrival with an intelligence of the first moment, which you will apply with your wonted caution. Mr. de morande is secretary to m. beaumarchais, and brother to a refugee of the same name in London, lately acquitted in the Kings bench, of a suit by the chev. d’Eon, and known by every body to be a man a tout faire. There is also m. Charles parker forth of somerset street portman sq. some time past and, now in paris intimate with all three, who conveys (by Lord stormonst messenger) to lord mansfield all the transactions and equipiments of the court of france for america, the ships, description, name, force and cargo of mr. du Coudrays expedition at havre, &a. Mr. b—m—was to have come to england, but it was found that mr p—F—could more convenient go to france. You are too wise to neglect this because anonymous.
 
Addressed: dr. Franklin / paris. / by the hands of Silas deane ecq.
Notation: Intelligence
